Exhibit 10.2



FIRST AMENDMENT TO DEVELOPMENT AGREEMENT

THIS FIRST AMENDMENT TO DEVELOPMENT AGREEMENT (this “Amendment”) is entered into
as of this 18th day of June, 2020, by and between IIP-IL 3 LLC, a Delaware
limited liability company (“Landlord”), PHARMACANN INC., a Delaware corporation
(f/k/a PHARMACANN LLC, an Illinois limited liability company) (“Tenant”), and
IIP Operating Partnership, LP, a Delaware limited partnership (“Parent
Company”).

RECITALS

A.         WHEREAS, Landlord, Tenant and Parent Company are parties to that
certain Development Agreement dated October 30, 2019 (the “Existing Development
Agreement”), providing for Tenant’s construction and development of certain
Improvements on the Land and for Landlord’s payment or reimbursement to Tenant
for the costs of completing the Improvements up to the Construction Contribution
Amount, subject to and in accordance with the terms of the Existing Development
Agreement and the Lease, for the property located at 1200 East Mazon, Dwight,
Illinois 60420;

B.          WHEREAS, concurrently with the execution of this Amendment, Tenant
and Landlord shall execute an amendment to the Lease; and

C.          WHEREAS, Landlord, Tenant and Parent Company desire to modify and
amend the Existing Development Agreement only in the respects and on the
conditions hereinafter stated.

AGREEMENT

NOW, THEREFORE, Landlord, Tenant and Parent Company, in consideration of the
mutual promises contained herein and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, and intending to
be legally bound, agree as follows:

1.          Definitions.  For purposes of this Amendment, capitalized terms
shall have the meanings ascribed to them in the Existing Development Agreement
unless otherwise defined herein.  The Existing Development Agreement, as amended
by this Amendment, is referred to collectively herein as the “Development
Agreement.” From and after the date hereof, the term “Development Agreement,” as
used in the Existing Development Agreement and Lease, shall mean the Existing
Development Agreement, as amended by this Amendment.

2.          Definitions.  “Construction Contribution Amount” is hereby amended
and restated in its entirety as follows:

““Construction Contribution Amount” shall mean an amount not to exceed Ten
Million Dollars ($10,000,000.00).”

3.          Completion Date. The estimated date for completion of the
Improvements as set forth in the Schedule and the Development Plan and Budget
approved by Landlord is hereby changed to December 31, 2020.

4.          Construction Contribution Deadline. The definition of “Construction
Contribution Deadline” set forth in Section 6.1 is hereby modified and changed
to January 31, 2021.

5.          No Default.  Each of Tenant and Landlord represents, warrants and
covenants that, to the best of its knowledge, Landlord and Tenant are not in
default of any of their respective obligations under the Existing Development
Agreement and no event has occurred that, with the passage of time or the giving
of notice (or both) would constitute a default by either Landlord or Tenant
thereunder.

6.          Effect of Amendment.  Except as modified by this Amendment, the
Existing Development Agreement and all the covenants, agreements, terms,
provisions and conditions thereof shall remain in full force and







--------------------------------------------------------------------------------

effect and are hereby ratified and affirmed.  In the event of any conflict
between the terms contained in this Amendment and the Existing Development
Agreement, the terms herein contained shall supersede and control the
obligations and liabilities of the parties.

7.          Successors and Assigns.  Each of the covenants, conditions and
agreements contained in this Amendment shall inure to the benefit of and shall
apply to and be binding upon the parties hereto and their respective heirs,
legatees, devisees, executors, administrators and permitted successors and
assigns and sublessees.  Nothing in this section shall in any way alter the
provisions of the Development Agreement restricting assignment or subletting.

8.          Miscellaneous.  This Amendment becomes effective only upon execution
and delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof.

9.          Authority.  Tenant guarantees, warrants and represents that the
individual or individuals signing this Amendment have the power, authority and
legal capacity to sign this Amendment on behalf of and to bind all entities,
corporations, partnerships, limited liability companies, joint venturers or
other organizations and entities on whose behalf such individual or individuals
have signed.

10.        Counterparts; Facsimile and PDF Signatures.  This Amendment may be
executed in one or more counterparts, each of which, when taken together, shall
constitute one and the same document.  A facsimile or portable document format
(PDF) signature on this Amendment shall be equivalent to, and have the same
force and effect as, an original signature.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]







2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord, Tenant and Parent Company have executed this
Amendment as of the date and year first above written.

LANDLORD:











IIP-IL 3 LLC,



a Delaware limited liability company











By:

/s/ Brian Wolfe



Name:

Brian Wolfe



Title:

Vice President, General Counsel and Secretary







TENANT:











PHARMACANN INC.,



a Delaware corporation











By:

/s/ Brett Novey



Name:

Brett Novey



Title:

CEO







PARENT COMPANY:











IIP OPERATING PARTNERSHIP, LP,



a Delaware limited partnership











By:

/s/ Brian Wolfe



Name:

Brian Wolfe



Title:

Vice President, General Counsel and Secretary







--------------------------------------------------------------------------------